[synacorlogo.gif]

September 10, 2013


Ronald N. Frankel
275 Monte Grigio Street
Pacific Palisades, CA 90272


Dear Ron:
As you are aware, the terms of you employment with Synacor, Inc. (the “Company”)
are the subject of a letter agreement between you and the Company dated July 25,
2007 (your “Letter Agreement”). The Company desires to amend the terms of your
Letter Agreement as follows, with your consent, effective as of the date of this
letter:
(1)Replace the third sentence of the second paragraph of the Letter Agreement
with the following language:
Such amount shall be paid to you on the Company’s first payroll date that occurs
on or following the 61st day after your termination of employment.
(2)Add the following language immediately following the penultimate paragraph of
the Letter Agreement:
It is the intention of the parties that this letter agreement comply with and be
interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended and the United States Department of Treasury regulations and
other guidance issued thereunder (collectively, “Section 409A”). Each payment in
a series of payments provided to you pursuant to this letter agreement will be
deemed a separate payment for purposes of Section 409A. If any amount payable
under this letter agreement upon a termination of employment is determined by
the Company to constitute nonqualified deferred compensation for purposes of
Section 409A (after taking into account the short-term deferral exception and
the involuntary separation pay exceptions of the regulations promulgated under
Section 409A which are hereby incorporated by reference), such amount shall not
be paid unless and until your termination of employment also constitutes a
“separation from service” from the Company for purposes of Section 409A. In the
event that you are determined by the Company to be a “specified employee” for
purposes of Section 409A at the time of your separation from service with the
Company, any payments of nonqualified deferred compensation (after giving effect
to any exemptions available under Section 409A) otherwise payable to you during
the first six (6) months following your separation from service shall be delayed
and paid in a lump sum upon the earlier of (x) your date of death, or (y)

5735335v2[footerimage.gif]

--------------------------------------------------------------------------------

Ronald N. Frankel
September 10, 2013
Page 2



the first day of the seventh month following your separation from service, and
the balance of the installments (if any) will be payable in accordance with
their original schedule. To the extent any expense, reimbursement or in-kind
benefit provided to you constitutes nonqualified deferred compensation for
purposes of Section 409A, (i) the amount of any expense eligible for
reimbursement or the provision of any in-kind benefit with respect to any
calendar year shall not affect the amount of expense eligible for reimbursement
or the amount of in-kind benefit provided to you in any other calendar year,
(ii) the reimbursements for expenses for which you are entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to payment or reimbursement or in-kind benefits hereunder may not be subject to
liquidation for any other benefit.
If you are in agreement with these amendments to your Letter Agreement please
execute this document as indicated below and return it to me no later than
September 20, 2013. All other provisions of your Letter Agreement will remain in
effect as written. If you have any questions, please call me at (716) 362-3305.
Very truly yours,
SYNACOR, INC.
/s/ Julia Culkin-Jacobia
JULIA CULKIN-JACOBIA
VICE PRESIDENT OF ADMINISTRATION


I have read and agree to the above changes to my Letter Agreement:




/s/ Ronald N. Frankel    
Ronald N. Frankel



5735335v2[footerimage.gif]